IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40380

STATE OF IDAHO,                                  )      2014 Unpublished Opinion No. 579
                                                 )
       Plaintiff-Respondent,                     )      Filed: June 23, 2014
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
LISA RENEE HENSDELL,                             )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Order awarding restitution, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Lisa Renee Hensdell appeals from the district court’s restitution order, entered pursuant
to Idaho Code § 19-5304. On appeal, Hensdell contends the district court abused its discretion
by issuing the restitution order without finding that the year-long delay in entering the order,
from the time of the judgment of conviction, was necessary for the processing of the request for
restitution. See State v. Jensen, 149 Idaho 758, 763, 241 P.3d 1, 6 (Ct. App. 2010). Her claim of
error will not be reviewed because she did not preserve it by objecting below. The fundamental
error doctrine may not be invoked to raise a restitution issue for the first time on appeal because
restitution proceedings are civil in nature. State v. Mosqueda, 150 Idaho 830, 834, 252 P.3d 563,
567 (Ct. App. 2010). Accordingly, the order awarding restitution is affirmed.



                                                1